Citation Nr: 1232936	
Decision Date: 09/24/12    Archive Date: 10/01/12	

DOCKET NO.  05-28 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from May 1968 to March 1970.  His awards and medals include the Purple Heart Medal and the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the VARO in Pittsburgh, Pennsylvania, that, in pertinent part, denied entitlement to the benefits sought.  

In a decision dated in December 2010, in pertinent part, the Board denied entitlement to the benefits sought.  The Veteran and his representative appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2012, the Court ordered that a Joint Motion for Remand be granted with regard to the aforementioned decision as it pertained to the disabilities at issue.  The case was remanded to the Board for compliance with instructions set forth in the Joint Motion.  

As a result of the Joint Motion, the Board is REMANDING the case for further development by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.

The Board notes that at present, service connection is in effect for the following disabilities:  Post-traumatic stress disorder, rated as 30 percent disabling; left shoulder disability, rated as 20 percent disabling; facial scars, rated as 10 percent disabling; stenosis of the cervical spine, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; facial neuropathy, rated as 10 percent disabling; scarring of the right arm, legs, back, and chest, rated as zero percent disabling; mild flexion contracture of the left elbow, rated as zero percent disabling; and low back disability, also rated as noncompensably disabling.  A combined disability rating of 60 percent has been in effect since November 2003.  




REMAND

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist a Veteran in developing his claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

With regard to the claim for right ear hearing loss, when the Veteran was accorded an audiologic examination by VA in December 2008, the examining audiologist stated that he had reviewed the claims file and referred to a June 2004 examination for a complete report of the Veteran's history.  That examination report reflected the Veteran complained of decreased hearing, periodic drainage from the ear, and tinnitus, all involving the right side.  He stated the problems "have been noticed since a facial wound while on active duty."  He also reported work-related noise exposure, but stated that he used personal hearing protection.  A diagnosis was made of right sensorineural loss at the time of the 2004 examination with no comment made as to etiology, while the 2008 examination resulted in a statement that the onset of ear pathology with resultant middle ear surgery happened well after the Veteran's service and "it is therefore not as least as likely as not that the hearing loss had its origins in noise exposure sustained while the Veteran was on active duty."  It is not clear whether the records reviewed included medical records dated in 1988 reflecting complaints of hearing loss involving the right ear.  It is also not clear that the examiners in 2004 and 2008 took into account the Veteran's own reports of symptoms, treatment, and injuries in formulating the diagnoses and the opinion in 2008.  

With regard to the right elbow, VA examination of the joints in July 2004 included a diagnosis of right elbow flexion contracture with questionable shrapnel injury in the right upper extremity with X-ray examination showing no degenerative joint disease present.  At the time of joints examination by VA in December 2008, the examiner expressed the opinion that the Veteran's bilateral elbow "conditions" are likely as not related to his service-connected shrapnel wounds.  The examiner indicated that the Veteran demonstrated a mild flexion contraction of the left elbow.  However, he did not address the exact nature of whatever disability, if any, the Veteran might have involving the right elbow and no diagnosis was made of a right elbow disability.  Clarification in this area is required.

In view of the foregoing, the case is REMANDED for the following actions:

1.  The Veteran should be contacted and asked to provide more specific information with regard to problems he has had with his right elbow and hearing in his right ear ever since service discharge, with particular emphasis on the years following service discharge.  He is to be advised that statements from individuals who have known him since service would be helpful in corroborating his assertions of continuity of symptomatology of right elbow and right ear hearing difficulties since service discharge.  Any information obtained is to be associated with the claims file.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran should then be scheduled for an examination by a health-care professional with appropriate expertise for the purpose of determining the nature and etiology of any hearing loss involving the right ear.  The examiner must review the claims folder and note such review in the examination report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right ear hearing loss had its onset in service or is otherwise related to a disease or injury sustained in service.  

The examiner should provide a rationale or the reason for each opinion provided that takes into account the Veteran's reports of his history, the reported inservice injuries, explosions, or events, and his current symptoms.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.  

4.  The Veteran should be accorded an examination by a physician knowledgeable in orthopedics for the purpose of determining whether or not he has any disability involving the right elbow, to include flexion contracture, and, if so, its nature and etiology.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  Based on the review of the file and examination of the Veteran, the appropriate examiner should state a medical opinion with respect to whether any right elbow disability, to include flexion contracture, at least as likely as not (that is, whether is a 50 percent or better probability) had its onset during active service or is otherwise etiologically related to the Veteran's active service.  

Again, the examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.  If he or she cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  Thereafter, the AMC/RO should readjudicate the claims on appeal in light of all the evidence of record.  If the benefits sought are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case as to the issues on appeal, and be afforded a reasonable period of time within which to respond.  

By this REMAND, the Board does not intimate any opinion as to any final outcome warranted.  The Board does take the opportunity to advise the Veteran that the conduct of the efforts as directed in this REMAND, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examinations, is both critical and appreciated.  He is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



